Per Curiam,
The orphans’ court dismissed a motion to quash an appeal from the apppraisement of Henry T. Koehler, appraiser. From that decree the present appeal is taken to this court. The executors now move to quash this appeal on the ground that it is not from a final decree. The motion is well founded; the decree of the orphans’ court was clearly interlocutory and in no way settled the real contention between the parties. The merits of the whole case can be raised at a filial adjudication. The appeal to this court is, therefore, quashed.